DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 29-48 are pending.

Election/Restrictions
Applicants' election without traverse of Group I, claims 29-35, 38, 40-42 and 48, in the reply filed on 11/24/21 is acknowledged. Claims 36, 37, 39 and 43-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) histidine buffer as the species of buffer, (2) "a pharmaceutical composition" as the species of product form, and (3) hypercholesterolemia as the species of disease or disorder, in the reply filed on 11/24/21 are also acknowledged. Each elected species reads on each claim in the elected group.
Claims 29-35, 38, 40-42 and 48 are under consideration, as they read upon the elected species.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
(1) The specification refers to "FIG. 1" at ¶ 161 and "FIG. 2" at ¶ 164 (published application); however, the specification contains no further "Brief Description of the Drawings", and no figures were submitted along with the application.
(2) The specification at ¶ 122 and 161 references websites not limited to the top-level domain name without any prefix such as http://; see MPEP § 608.01 (VII). Each reference is not limited to the top-level domain name (i.e., "www.mrccpe.com.ac.uk" at ¶ 122, "helixweb.nih.gov" at ¶ 161) and the reference at ¶ 161 includes an http:// prefix.
Appropriate correction is required.

Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29, 31-33, 38, 40, 41 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al, U.S. Patent Application Publication 20130189277, published 7/25/13. The earliest date to which the instant application claims priority is 6/30/17.
Claims 29 and 31 each encompass a pharmaceutical composition comprising four components: (1) an anti-PCSK-9 antibody at a concentration of 1-150 mg/ml; (2) a histidine buffer at a concentration of 5-30 mM; (3) a disaccharide at a concentration of 10-75 mg/ml; and (4) a surfactant at a concentration of 0.05-0.6 mg/ml, and wherein the composition has a pH of 5.5 to 6.5. The disaccharide can be sucrose as recited in dependent claim 32, and the surfactant can be a polysorbate as recited in dependent claim 33. The instant specification teaches that the term "composition" is equivalent to the term "formulation" (e.g., ¶ 9).
Walsh teaches pharmaceutical formulations that comprises comprise an antibody that specifically binds to PCSK9; e.g., ¶ 2. Walsh teaches that the antibody may be at a concentration "from about 50±7.5 mg/mL to about 200±30 mg/mL", including embodiments such as 50 mg/ml±7.5 mg/ml, 100 mg/ml±15 mg/ml and 150 mg/ml±22.5 mg/ml (¶ 9), each of which is in the range of 1-150 mg/ml recited in claim 29. Walsh further teaches that the formulation may include a buffer (¶ 8), and further that the buffer 
Claim 38 encompasses a lyophilized formulation prepared by freeze-drying the composition of claim 29. Walsh further teaches that formulations of the invention that include the antibody, histidine, sucrose and polysorbate 20 may be freeze-dried (¶ 44), which would produce a lyophilized formulation, as the term lyophilized means that the formulation has been freeze-dried. Walsh further refers to such as the "lyophilized drug product" (¶ 113). As such, the teachings of Walsh also anticipate claim 38.
Claim 40 encompasses a reconstituted solution prepared by reconstituting a lyophilized formulation of claim 38 with a solvent for reconstitution, wherein the solvent is water for injection. Walsh further teaches that freeze-dried (i.e., lyophilized) formulations can be resuspended in water (¶ 48), and that lyophilized formulations of the invention can be reconstituted with sterile water for injection (e.g., ¶ 113). As such, the teachings of Walsh also anticipate claim 40.
Claim 41 encompasses a reconstituted solution of claim 40 with (1) an anti-PCSK-9 antibody at a concentration of 120-200 mg/ml; (2) a buffer at a concentration of 15-30 mM; (3) a disaccharide at a concentration of 55-95 mg/ml; and (4) a surfactant at a concentration of 0.4-0.8 mg/ml, and wherein the composition has a pH of 6.0 to 6.5. 
Walsh teaches that the antibody may be at a concentration including embodiments such as 150 mg/ml±22.25 mg/ml (e.g., ¶ 9), which is in the range of 120-200 mg/ml recited in claim 41. Walsh further teaches that the buffer that is histidine may be in a concentration including embodiments such as 20 mM±3 mM (¶ 12), which is in the range of 15-30 mM recited in claim 41. Walsh further teaches that the formulation may include a stabilizer (¶ 8) that is a sugar selected from a group including sucrose (¶ 15), which is a disaccharide as recite in claim 41, and may be in a concentration of 6%, 7%, 8%, 9% (¶ 75), each of which  is in the range of 55-95 mg/ml recited in claim 41; e.g., 6% w/v is equivalent to 6 g (6000 mg) of sucrose per 100 ml of volume, or 6000 mg/100 ml, or 60 mg/ml. Walsh further teaches that the formulation may include an organic cosolvent (¶ 8) that is selected from a group including polysorbate 20 (¶ 12), and further that the polysorbate 20 is at a concentration of 0.04%, 0.05%, 0.06%, 0.07%, or 0.08% w/v (¶ 73), each of which is in the range of 0.4-0.8 mg/ml recited in claim 41; e.g., 0.07% w/v is equivalent to 0.07 g (70 mg) of polysorbate per 100 ml of volume, or 70 mg/100 ml, or 0.7 mg/ml. Walsh further teaches that the pH of the formulation can be pH 6.0±0.3 (e.g., ¶ 78), which is in the range of pH 6.0-6.5 recited in claim 41. As such, the teachings of Walsh also anticipate claim 41.
Claim 48 encompasses a kit comprising a container and the composition of claim 29. Walsh further teaches kits comprising formulations of the invention and a container; e.g., at ¶ 51. As such, the teachings of Walsh also anticipate claim 48. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 42 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walsh et al, U.S. Patent Application Publication 20130189277, published 7/25/13, as applied to claims 29, 31-33, 38, 40, 41 and 48, and further in view of additional teachings of Walsh et al.
Claim 42 limits the reconstituted solution of claim 41 to one with (1) an anti-PCSK-9 antibody at a concentration of 150 mg/ml; (2) a buffer at a concentration of 30 mM; (3) sucrose at a concentration of 75 mg/ml; and (4) polysorbate 80 at 0.6 mg/ml, and wherein the composition has a pH of 6.3.
Walsh further teaches that the polysorbate of the invention may be polysorbate 80 (¶ 72). Furthermore, each of the concentrations recited in claim 42 lies within the range of concentrations taught by Walsh et al. Specifically, an anti-PCSK9 antibody at a concentration of 150 mg/ml lies within the range of "from about 50±7.5 mg/mL to about 200±30 mg/mL", and the narrower range of 150 mg/ml±22.5 mg/ml, each taught in ¶ 9. Buffer at a concentration of 30 mM lies within the range of 5 mM±0.75 mM to 50mM±7.5mM, taught at ¶ 12, and the narrower range of 30mM±4.5 mM, taught at ¶ 48. Sucrose at a concentration of 75 mg/ml is equivalent to 7.5% w/v, which lies within the range of 1%±0.15% w/v to 20%±3% w/v, taught at ¶ 16, and the narrower range of 7%±1.05%, taught at ¶ 75. Polysorbate at a concentration of 0.6 mg/ml is equivalent to 0.06% w/v, which lies within the range 0.005%±0.00075% to about 1%±0.15%, taught 
Per MPEP 2144.05, "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists". Thus, there exists a prima facie case of obviousness of the composition of claim 42 over the teachings of Walsh, because each of the further limitations (i.e., specific concentrations of each component) lies inside a range of the same component as disclosed by Walsh for the formulations of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a TD. A TD signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 29-34, 38, 40-42 and 48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,793,643, issued 10/6/20, and which shares the same Applicants with the instant application, in view of Walsh et al, U.S. Patent Application Publication 20130189277, .
Instant claims 29-33 each encompass a pharmaceutical composition comprising four components: (1) an anti-PCSK-9 antibody at a concentration of 1-150 mg/ml; (2) a histidine buffer at a concentration of 5-30 mM; (3) a disaccharide that is sucrose at a concentration of 10-75 mg/ml; and (4) a surfactant that is a polysorbate at a concentration of 0.05-0.6 mg/ml, and wherein the composition has a pH of 5.5 to 6.5, and further wherein the anti-PCSK9 antibody comprises heavy chain variable region CDRs of SEQ ID NO: 12-14 and light chain variable region CDRs of SEQ ID NO: 15-17.
Claim 20 of '643 encompasses a pharmaceutical composition comprising a therapeutically effective amount of PCSK9 antibody of claim 1 and one or more pharmaceutically acceptable carriers, diluents or excipients. The antibody of claim 1 of '643 encompasses the same CDR sequences recited in the instant claims; i.e., SEQ ID NO: 12-14 and 15-17. Claim 20 of '643 does not specify the further limitation of the instant claims, including the concentration of the anti-PCSK9 antibody, or that the carriers, diluents or excipients include histidine buffer, a disaccharide and a surfactant, or the pH of the composition. 
	The teachings of Walsh with respect to the limitations of claim 29 are set forth above. Walsh further teaches formulations for anti-PCSK9 antibodies that "exhibit a substantial degree of antibody stability after storage for several months" (see Abstract). Walsh further teaches that "therapeutic antibodies in liquid solution are prone to degradation, aggregation or undesired chemical modifications unless the solution is properly formulated. The stability of an antibody in liquid formulation depends not only on the kinds of excipients used in the formulation, but also on the amounts and proportions of the excipients relative to one another" (¶ 4). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the pharmaceutical composition of claim 20 of the '643 patent, which comprises an anti-PCSK9 antibody comprising CDRs of SEQ ID NO: 12-14 and 15-17 and a carrier, diluent or excipient, and modify it to include a concentration of antibody in the range of 1-150 mg/ml, a histidine buffer in the range of 5-30 mM, a disaccharide that is sucrose in the range of 10-75 mg/ml, and a 
Instant independent claim 34 encompasses a pharmaceutical composition comprising four components, including (1) an anti-PCSK-9 antibody at a concentration of 30-100 mg/ml; (2) a histidine buffer at a concentration of 5-20 mM; (3) a disaccharide that is sucrose at a concentration of 20-40 mg/ml; and (4) a surfactant that is a polysorbate at a concentration of 0.1-0.4 mg/ml, and wherein the composition has a pH of 6.0 to 6.5, and further wherein the anti-PCSK9 antibody comprises heavy chain variable region CDRs of SEQ ID NO: 12-14 and light chain variable region CDRs of SEQ ID NO: 15-17.
Claim 20 of '643 encompasses a pharmaceutical composition comprising a therapeutically effective amount of PCSK9 antibody of claim 1 and one or more pharmaceutically acceptable carriers, diluents or excipients. The antibody of claim 1 of '643 encompasses the same CDR sequences recited in the instant claims; i.e., SEQ ID NO: 12-14 and 15-17. Claim 20 of '643 does not specify the further limitation of the instant claims, including the concentration of the anti-PCSK9 antibody, or that the carriers, diluents or excipients include histidine buffer, a disaccharide and a surfactant, or the pH of the composition. 
As described above, Walsh teaches each of these components, and furthermore teaches each within the ranges recited in instant claim 34. Walsh teaches pharmaceutical formulations that comprises comprise an antibody that specifically binds to PCSK9; e.g., ¶ 2. Walsh teaches that the antibody may be at a concentration "from 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the pharmaceutical composition of claim 20 of the '643 patent, which comprises an anti-PCSK9 antibody comprising CDRs of SEQ ID NO: 12-14 and 15-17 and a carrier, diluent or excipient, and modify it to include a concentration of antibody in the range of 30-100 mg/ml, a histidine buffer in the range of 5-20 mM, a disaccharide that is sucrose in the range of 20-40 mg/ml, and a surfactant that is polysorbate 20 in the range of 0.1 mg/ml to 0.4 mg/ml as taught by Walsh. The person would have been motivated to do so in order to provide a composition that is stable as taught by Walsh. The person of ordinary skill in the art would have had a reasonable expectation that the modified composition would be stable because the teachings of Walsh are directed to use with an anti-PCSK9 antibody, and 
Claim 38 encompasses a lyophilized formulation prepared by freeze-drying the composition of claim 29. Walsh further teaches that formulations of the invention that include the antibody, histidine, sucrose and polysorbate 20 may be freeze-dried (¶ 44), which would produce a lyophilized formulation, as the term lyophilized means that the formulation has been freeze-dried. Walsh further refers to such as the "lyophilized drug product" (¶ 113). As such, claim 38 is also obvious over claim 20 of '643 in view of the teachings of Walsh for the same reasons as for parent claim 29.
Claim 40 encompasses a reconstituted solution prepared by reconstituting a lyophilized formulation of claim 38 with a solvent for reconstitution, wherein the solvent is water for injection. Walsh further teaches that freeze-dried (i.e., lyophilized) formulations can be resuspended in water (¶ 48), and that lyophilized formulations of the invention can be reconstituted with sterile water for injection (e.g., ¶ 113). As such, claim 40 is also obvious over claim 20 of '643 in view of the teachings of Walsh for the same reasons as for parent claim 29.
Claim 41 encompasses a reconstituted solution of claim 40 with (1) an anti-PCSK-9 antibody at a concentration of 120-200 mg/ml; (2) a buffer at a concentration of 15-30 mM; (3) a disaccharide at a concentration of 55-95 mg/ml; and (4) a surfactant at a concentration of 0.4-0.8 mg/ml, and wherein the composition has a pH of 6.0 to 6.5. 
Walsh teaches that the antibody may be at a concentration including embodiments such as 150 mg/ml±22.25 mg/ml (e.g., ¶ 9), which is in the range of 120-200 mg/ml recited in claim 41. Walsh further teaches that the buffer that is histidine may be in a concentration including embodiments such as 20 mM±3 mM (¶ 12), which is in the range of 15-30 mM recited in claim 41. Walsh further teaches that the formulation may include a stabilizer (¶ 8) that is a sugar selected from a group including sucrose (¶ 15), which is a disaccharide as recite in claim 41, and may be in a concentration of 6%, 7%, 8%, 9% (¶ 75), each of which  is in the range of 55-95 mg/ml recited in claim 41; 
Claim 42 limits the reconstituted solution of claim 41 to one with (1) an anti-PCSK-9 antibody at a concentration of 150 mg/ml; (2) a buffer at a concentration of 30 mM; (3) sucrose at a concentration of 75 mg/ml; and (4) polysorbate 80 at 0.6 mg/ml, and wherein the composition has a pH of 6.3.
Walsh further teaches that the polysorbate of the invention may be polysorbate 80 (¶ 72). Furthermore, each of the concentrations recited in claim 42 lies within the range of concentrations taught by Walsh et al. Specifically, an anti-PCSK9 antibody at a concentration of 150 mg/ml lies within the range of "from about 50±7.5 mg/mL to about 200±30 mg/mL", and the narrower range of 150 mg/ml±22.5 mg/ml, each taught in ¶ 9. Buffer at a concentration of 30 mM lies within the range of 5 mM±0.75 mM to 50mM±7.5mM, taught at ¶ 12, and the narrower range of 30mM±4.5 mM, taught at ¶ 48. Sucrose at a concentration of 75 mg/ml is equivalent to 7.5% w/v, which lies within the range of 1%±0.15% w/v to 20%±3% w/v, taught at ¶ 16, and the narrower range of 7%±1.05%, taught at ¶ 75. Polysorbate at a concentration of 0.6 mg/ml is equivalent to 0.06% w/v, which lies within the range 0.005%±0.00075% to about 1%±0.15%, taught at ¶ 14, and the narrower range of 0.01%±0.0015 to 0.2%±0.03%, taught at ¶ 73, which also teaches about 0.06%. A pH of 6.3 lies within the range of pH 6.0±0.3, taught at ¶ 11. Per MPEP 2144.05, "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists". Thus, there exists a prima facie case of obviousness of the composition of claim 42 over claim 20 of '643 and further in view of the teachings of Walsh, because each of the further 
Claim 48 encompasses a kit comprising a container and the composition of claim 29. Walsh further teaches kits comprising formulations of the invention and a container; e.g., at ¶ 51. As such, claim 48 is also obvious over claim 20 of '643 in view of the teachings of Walsh for the same reasons as for parent claim 29.

Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,793,643, issued 10/6/20, and which shares the same Applicants with the instant application, in view of Walsh et al, U.S. Patent Application Publication 20130189277, published 7/25/13, and further in view of Adler et al, U.S. Patent Application Publication 2011/0158987, published 6/30/11. 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claim 35 limits the composition of claim 34 to one comprising (1) an anti-PCSK-9 antibody at a concentration of 50 mg/ml; (2) a histidine-hydrochloride buffer at a concentration of 10 mM; (3) sucrose at a concentration of 25 mg/ml; and (4) polysorbate 80 at 0.2 mg/ml, and wherein the composition has a pH of 6.0. Parent claim 34 is obvious over claim 20 of '643 in view of the further teachings of Walsh for the reasons set forth above. 
Walsh further teaches that the polysorbate of the invention may be polysorbate 80 (¶ 72). Furthermore, each of the concentrations recited in claim 35 lies within the range of concentrations taught by Walsh et al. Specifically, an anti-PCSK9 antibody at a concentration of 50 mg/ml lies within the range of "from about 50±7.5 mg/mL to about 200±30 mg/mL", and the narrower range of 50 mg/ml±7.5 mg/ml, each taught in ¶ 9. Histidine buffer at a concentration of 10 mM lies within the range of 5 mM±0.75 mM to 50mM±7.5mM, and the narrower range of 10 mM±1.5 mM, each taught at ¶ 12. Sucrose at a concentration of 25 mg/ml is equivalent to 2.5% w/v, which lies within the range of 1%±0.15% w/v to 20%±3% w/v, taught at ¶ 16, and the narrower range of "about 3%", taught at ¶ 75. Polysorbate at a concentration of 0.2 mg/ml is equivalent to 0.02% w/v, 
Adler teaches buffering agents for antibody formulations, including histidine buffers, including a "L-histidine/HCl buffer, comprising L-histidine or mixtures of L-histidine and L-histidine hydrochloride and pH adjustment achieved with hydrochloric acid", and can be prepared "by dissolving a suitable amount of L-histidine in water and adjusting the pH to the desired value by addition of hydrochloric acid", and can be used at various concentrations, such as about 10 to 50 mM, and at various pH, such as about 4.0 to about 7.0, including about 5.0 to about 6.0 (¶ 28).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use histidine hydrochloride buffer taught by Adler in order to produce the composition taught by Walsh having a histidine buffer and a pH of 6.0. The person would have been motivated to do so in order to be able to adjust the pH of the composition to 6.0 as specified by Walsh, because Adler teaches that hydrochloric acid can be used to adjust the pH of a histidine buffer. The person of ordinary skill in the art would have had a reasonable expectation of success because Adler also teaches use of such a buffer for an antibody formulation. This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Such a modified composition obvious over claim 20 of '643 in view of the teachings of Walsh and further in view of the teachings of Adler would meet the limitations of instant claim 35.

Conclusion
No claims are allowable.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646